DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 7 August 2020.  Claims 1-20 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application is a continuation of U.S. Application No. 16/206,457 (now U.S. Patent 10,776,831), filed November 30, 2018, entitled "CONTENT DELIVERY SYSTEMS AND METHODS," which is a continuation of U.S. Application No. No. 12/785,406 (now U.S. Patent 10,191,972), filed May 21, 2010, entitled "CONTENT DELIVERY SYSTEMS AND METHODS," which claims benefit of priority of Provisional Application No. 61/180,359, filed May 21, 2009, and is a continuation-in-part of U.S. Application No. 12/433,881 (now U.S. Patent 8,660,539), filed April 30, 2009 ("the '881 application"), which claims the benefit of priority of Provisional Application Nos. 61/049,030, filed April 30, 2008, 61/075,304, filed June 24, 2008, and 61/074,995, filed June 23, 2008, all of which are hereby incorporated by reference.  Thus the instant invention is afforded a priority date of 30 April 2008.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
A method performed by an electronic device for rendering content, the method comprising: 
receiving, at a network interface of the electronic device, a first content item and a first electronic content license securely associated with the first content item, the first electronic content license identifying one or more slots within the first content item at which one or more second content items may be inserted and specifying one or more criteria for selecting content items to insert into the one or more slots within the first content item; 
receiving a request to render the first content item using the electronic device; 
selecting, using a digital rights management engine executing on the electronic device, based on information included in the first electronic content license, at least one content item of one or more second content items to insert into at least one of the one or more slots within the first content item, wherein the selecting comprises: 
evaluating the one or more second content items against the one or more criteria, and 
evaluating one or more bids made in association with each of the one or more second content items against at least one objective function, wherein the selected at least one content item of the one or more second content items maximizes the objective function; and 
rendering the first content item via a rendering application executing on the electronic device, wherein rendering the first content item comprises rendering the selected at least one content item within the at least one of the one or more slots within the first content item in connection with rendering the first content item by the electronic device.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-20 is/are drawn to methods (i.e., a process).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of receiving a first content item and a first electronic content license securely associated with the first content item, the first electronic content license identifying one or more slots within the first content item at which one or more second content items may be inserted and specifying one or more criteria for selecting content items to insert into the one or more slots within the first content item; receiving a request to render the first content item; selecting, based on information included in the first electronic content license, at least one content item of one or more second content items to insert into at least one of the one or more slots within the first content item, wherein the selecting comprises: evaluating the one or more second content items against the one or more criteria, and evaluating one or more bids made in association with each of the one or more second content items against at least one objective function, wherein the selected at least one content item of the one or more second content items maximizes the objective function; and rendering the first content item, wherein rendering the first content item comprises rendering the selected at least one content item within the at least one of the one or more slots within the first content item in connection with rendering the first content item by the electronic device.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [48] recites “system 200 may comprise a general-purpose computing device such as a personal computer or network server, or a specialized computing device such as a cellular telephone, personal digital assistant, portable audio or video player, electronic book reader, tablet, television set-top box, kiosk, gaming system, or the like. System 200 will typically include a processor 202, memory (i.e., a computer-readable medium) 204, a user interface 206, a port 207 for accepting removable memory 208, a network interface 210, and one or more buses 212 for connecting the aforementioned elements. The operation of system 200 will typically be controlled by processor 202 operating under the guidance of programs stored in memory 204. Memory 204 will generally include both high-speed random-access memory (RAM) and non-volatile memory such as a magnetic disk and/or flash EEPROM. Some portions of memory 204 may be restricted, such that they cannot be read from or written to by other components of the system,” written description paragraph [49] recites “memory 204 of computing device 200 may include a variety of programs or modules, which, when executed by processor 202 (and/or 203), can control the operation of computing device 200. For example, memory 204 will typically include an operating system 220 for managing the execution of applications, peripherals, and the like; a host application 230 for rendering protected electronic content; an ad matching engine or module 233 for performing aspects of the ad selection and matching functionality described herein, and a DRM engine 232 for implementing some or all of the rights management functionality described herein.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-20 are directed to the judicial exception as explained above for Claim 1, and are further directed to limitations directed to the structure of electronic licenses, limitations related to revenue and objective functions, claims related to electronic and cryptographic licensing related to content items, and the transmission of content items.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-20 do not add more to the abstract idea of independent Claim 1 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,191,972 and unpatentable over claims 1-17 of U.S. Patent 10,776,831.  Although the claims at issue are not identical, they are not patentably distinct from each other because in each invention the claims are directed to closely related variants of the claims of the instant invention:  
receiving, at a network interface of the electronic device, a first content item and a first electronic content license securely associated with the first content item, the first electronic content license identifying one or more slots within the first content item at which one or more second content items may be inserted and specifying one or more criteria for selecting content items to insert into the one or more slots within the first content item; 
receiving a request to render the first content item using the electronic device; 
selecting, using a digital rights management engine executing on the electronic device, based on information included in the first electronic content license, at least one content item of one or more second content items to insert into at least one of the one or more slots within the first content item, wherein the selecting comprises: 
evaluating the one or more second content items against the one or more criteria, and 
evaluating one or more bids made in association with each of the one or more second content items against at least one objective function, wherein the selected at least one content item of the one or more second content items maximizes the objective function; and 
rendering the first content item via a rendering application executing on the electronic device, wherein rendering the first content item comprises rendering the selected at least one content item within the at least one of the one or more slots within the first content item in connection with rendering the first content item by the electronic device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (20080262922), in view of Yruski et al. (20070118425).

Claim 1:	A method performed by an electronic device for rendering content, the method comprising: 
receiving, at a network interface of the electronic device, a first content item and a first electronic content license securely associated with the first content item, the first electronic content license identifying one or more slots within the first content item at which one or more second content items may be inserted and specifying one or more criteria for selecting content items to insert into the one or more slots within the first content item ([37 “DRM contents requiring license purchase, 42, 43 “teaser advertisement of T_ads stored in the second storage unit 272 can be broadcast to a plurality of mobile terminals in accordance with at least one distribution policy of the distribution server 200. The broadcast of the at least one teaser advertisement of T_ads can be further distributed among mobile terminals through ad-hoc networks therebetween. The broadcast of the at least one teaser advertisement of T_ads can also be delivered to individual mobile terminals though a mobile communication system, 46 “authentication and payment, the server control unit 260 delivers the at least one DRM content of DRM_MO and an associated license DRM_RO to the mobile terminal 100. In addition, depending upon the at least one distribution policy of the distribution server 200, the server control unit 260 can broadcast the at least one teaser advertisements of T_ads, periodically or selectively, to any of the mobile terminal,”]); 
receiving a request to render the first content item using the electronic device ([60 “controls a display operation to display the received at least one teaser advertisement of T_ads according to a user request. The control unit 160 controls a communication operation to connect to the distribution server 200 for downloading the at least one DRM content of DRM_MO corresponding to the displayed teaser advertisement of T_ads. The control unit 160 can create at least one teaser advertisement of T_ads in a manner similar to that of the distribution server,”]); 
selecting, using a digital rights management engine executing on the electronic device, based on information included in the first electronic content license, at least one content item of one or more second content items to insert into at least one of the one or more slots within the first content item ([56 “key input unit 130 generates a key signal for connecting to the distribution server 200, a key signal for receiving the at least one teaser advertisement of T_ads and the at least one DRM content of DRM_MO from the distribution server 200, and a key signal for selecting a file according to activation of an application for playing the selected at least one teaser advertisement of T_ads and the corresponding at least one DRM content of DRM_MO. The key input unit 130 generates a command signal (including, for example, play, fast forward, fast rewind, pause, or stop) for controlling playing of the at least one teaser advertisement of T_ads and the corresponding at least one DRM content,”]), wherein the selecting comprises: 
evaluating the one or more second content items against the one or more criteria ([67 “mobile terminal 100 finds a header zone of a selected DRM content of DRM_MO (S101), and checks the presence of a teaser section setting information in the header zone (S102). If the teaser section setting information is not present, the procedure ends because at least one teaser advertisement of T_ads cannot be created,”]), and 
rendering the first content item via a rendering application executing on the electronic device, wherein rendering the first content item comprises rendering the selected at least one content item within the at least one of the one or more slots within the first content item in connection with rendering the first content item by the electronic device ([52 “a plurality of application programs necessary for the performance of functions of the present embodiment, a plurality of application programs that provide a plurality of screen interfaces, and a plurality of application programs that play the at least one DRM content of DRM_MO and the corresponding at least one teaser advertisement of T_ads,”]).  
Ahn does not explicitly disclose, however Yruski discloses:
evaluating one or more bids made in association with each of the one or more second content items against at least one objective function, wherein the selected at least one content item of the one or more second content items maximizes the objective function (i.e., as per spec. para. 71 as filed, optimize content provider’s objective for collecting ad revenue) ([71 “determination of what ads to deliver also may depend upon factors such as the amount that different ad campaign providers are willing to pay to have their ads delivered to a user having a particular profile and/or to have their ads associated with particular content and/or to have their ads matched to a particular user/content combination. The amounts could be determined, for example, through a competitive bidding process. Ad campaign providers could submit bids to determine which ads to match with users, content or user/content combinations,” 99, 121, 224]); and 
Therefore it would be obvious for Ahn to evaluate one or more bids made in association with each of the one or more second content items against at least one objective function, wherein the selected at least one content item of the one or more second content items maximizes the objective function as per the steps of Yruski in order to enable advertisers to provide content to mobile devices in a manner which increases their exposure, profits for the advertising campaigns, and protects their digital rights.

Claim 2:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn further discloses wherein the first electronic content license is received separately from the first content item ([37 “content providing system includes a distribution server 200, and a mobile terminal 100. The distribution server 200 supplies a DRM content DRM_MO, a license DRM_RO necessary to play the DRM content DRM_MO, and a teaser advertisement T_ads. The mobile terminal 100 downloads the teaser advertisement T_ads, DRM content DRM_MO, and license DRM_RO from the distribution server,”]).  

Claim 3:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn further discloses wherein the first electronic content license is packaged with the first content item ([37 “content providing system includes a distribution server 200, and a mobile terminal 100. The distribution server 200 supplies a DRM content DRM_MO, a license DRM_RO necessary to play the DRM content DRM_MO, and a teaser advertisement T_ads. The mobile terminal 100 downloads the teaser advertisement T_ads, DRM content DRM_MO, and license DRM_RO from the distribution server,” 42, 46]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Ahns’ disclosures related to the provision of a license to encompass both separate and combined delivery with associated content. 

Claim 4:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn further discloses wherein the first electronic content license is cryptographically associated with the first content item ([5-7]).  

Claim 5:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn further discloses wherein the one or more second content items comprise one or more advertisements ([43 “list of the at least one DRM content of DRM_MO in the first storage unit 271 and the corresponding at least one teaser advertisement of T_ads in the second storage unit 272 can be displayed on the screen of the mobile terminal,”]).  

Claim 6:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn does not explicitly disclose, however Yruski discloses wherein the at least one objective function comprises a revenue function ([219-221]).  
Therefore it would be obvious for Ahn wherein the at least one objective function comprises a revenue function as per the steps of Yruski in order to enable advertisers to provide content to mobile devices in a manner which increases their exposure, profits for the advertising campaigns, and protects their digital rights.

Claim 7:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn does not explicitly disclose, however Yruski discloses wherein the objective function is specified in the first electronic content license ([224 “ad campaign providers and content providers may arrive at pricing terms through a bidding process. Different ad campaign providers may be willing to pay different amounts depending upon the user profile information or content attribute information, for example. A bidding process may be developed in which ad campaign providers specify amounts they are willing to pay per impression delivered and/or perceived and specify daily budget limits as to the total amounts that they are willing to spend. For example, the registration server 102 of FIG. 1 can run a program that receives ad campaign bidding information and that determines which eligible ads to send to which users based upon a bidding process,”]).  
Therefore it would be obvious for Ahn wherein the objective function is specified in the first electronic content license as per the steps of Yruski in order to enable advertisers to provide content to mobile devices in a manner which increases their exposure, profits for the advertising campaigns, and protects their digital rights.

Claim 8:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn does not explicitly disclose, however Yruski discloses wherein the method further comprises transmitting, by the electronic device, an indication of the selected at least one content item to a clearinghouse ([222, 224 “for a given user profile/content combination, assume that the match system of FIG. 9 identifies ten ad campaigns that are eligible for delivery to a given user. In that case, the bidding process could be limited to the ten ad campaign providers whose ads were determined to be eligible for delivery based upon the match process. The highest bidding ad campaign provider would have its ad(s) sent to the user. The bidding process also might make provision for ranking of bid results so that ads from several bidders are be sent, for example, perhaps all for some intermediate price for instance,”]).
Therefore it would be obvious for Ahn wherein the method further comprises transmitting, by the electronic device, an indication of the selected at least one content item to a clearinghouse as per the steps of Yruski in order to enable advertisers to provide content to mobile devices in a manner which increases their exposure, profits for the advertising campaigns, and protects their digital rights.

Claim 10:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn further discloses wherein the first electronic content license specifies one or more types of content items that are not permitted to be rendered within the one or more slots ([7 “user can use the DRM content only within the usage duration. If the license places restrictions on transmission, transmission of the DRM content to another mobile terminal is not allowed. Even if the DRM content is transmitted, the other mobile terminal cannot play the received DRM content,”]).  

Claim 11:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn further discloses wherein the method further comprises receiving, by the network interface of the electronic device, the one or more second content items ([43, 46, 48, 49]). 

Claim 12:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn further discloses wherein the method further comprises receiving one or more second electronic content licenses associated with the one or more second content items, each of the one or more second content items being associated with at least one of the one or more second electronic content licenses ([6-8, 37, 38]).  

Claim 13:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn further discloses wherein each of the one or more second content items are cryptographically associated with the at least one of the one or more second electronic content licenses ([5-7]).  

Claim 14:	Ahn in view of Yruski discloses the method of claim 12 above, and Ahn does not explicitly disclose, however Yruski discloses wherein each of the one or more second electronic content licenses specify one or more bid amounts that an associated content provider is willing to pay to have an associated content item of the one or more second content items rendered ([133 “list of campaign names and corresponding start date, end date, total budget, daily budget and total served. Moreover, buttons labeled "add a new campaign" and "Edit your profile", each navigate the ad campaign provider to screens that solicits different ad campaign provider information,” 222, 224 “daily budget limits,”]). 
Therefore it would be obvious for Ahn wherein each of the one or more second electronic content licenses specify one or more bid amounts that an associated content provider is willing to pay to have an associated content item of the one or more second content items rendered as per the steps of Yruski in order to enable advertisers to provide content to mobile devices in a manner which increases their exposure, profits for the advertising campaigns, and protects their digital rights.

Claim 15:	Ahn in view of Yruski discloses the method of claim 12 above, and Ahn does not explicitly disclose, however Yruski discloses wherein each of the one or more second electronic content licenses specify one or more bid amounts that an associated content provider is willing to pay if one or more specified conditions are met ([133 “list of campaign names and corresponding start date, end date, total budget, daily budget and total served. Moreover, buttons labeled "add a new campaign" and "Edit your profile", each navigate the ad campaign provider to screens that solicits different ad campaign provider information,” 222, 224 “daily budget limits,”]).  
Therefore it would be obvious for Ahn wherein each of the one or more second electronic content licenses specify one or more bid amounts that an associated content provider is willing to pay if one or more specified conditions are met as per the steps of Yruski in order to enable advertisers to provide content to mobile devices in a manner which increases their exposure, profits for the advertising campaigns, and protects their digital rights.

Claim 16:	Ahn in view of Yruski discloses the method of claim 15 above, and Ahn does not explicitly disclose, however Yruski discloses wherein the one or more specified conditions comprise at least one condition relating to a type of the user ([46-50]).  
Therefore it would be obvious for Ahn wherein the one or more specified conditions comprise at least one condition relating to a type of the user as per the steps of Yruski in order to enable advertisers to provide content to mobile devices in a manner which increases their exposure, profits for the advertising campaigns, and protects their digital rights.

Claim 17:	Ahn in view of Yruski discloses the method of claim 15 above, and Ahn does not explicitly disclose, however Yruski discloses wherein the one or more specified conditions comprise at least one condition relating to an environment of the electronic device ([212, 214]).  
Therefore it would be obvious for Ahn wherein the one or more specified conditions comprise at least one condition relating to an environment of the electronic device as per the steps of Yruski in order to enable advertisers to provide content to mobile devices in a manner which increases their exposure, profits for the advertising campaigns, and protects their digital rights.


Claim 18:	Ahn in view of Yruski discloses the method of claim 15 above, and Ahn further discloses wherein the one or more specified conditions comprise at least one condition relating to a type of the first content item ([36, 70]).  

Claim 19:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn further discloses wherein the first content item is received separately from the one or more second content items ([56, 58, 60, 61, 63]).  

Claim 20:	Ahn in view of Yruski discloses the method of claim 19 above, and Ahn further discloses wherein the first content item is received from a first content providing system and the one or more second content items are received from a second content providing system ([37, 38, 40, 43, Fig. 2]).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (20080262922), in view of Yruski et al. (20070118425), and in further view of Hildreth et al. (20070226365).

Claim 9:	Ahn in view of Yruski discloses the method of claim 1 above, and Ahn does not explicitly disclose, however Hildreth discloses wherein the method further comprises transmitting, by the electronic device, anonymized user profile information relating to a user of the electronic device to a clearinghouse ([112]).  
Therefore it would be obvious for Ahn wherein the method further comprises transmitting, by the electronic device, an anonymized user profile information relating to a user of the electronic device to a clearinghouse as per the steps of Yruski in order to enable advertisers to provide content to mobile devices in a manner which increases their exposure, profits for the advertising campaigns, and protects their digital rights.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682